Per Curiam.

The checking facilities maintained by defendant, as disclosed by this record, did not constitute a checkroom within the meaning of section 201 of the General Business Law. Even if it were a checkroom, the evidence presented a question of fact as to whether the notice specified in section 206 had been properly posted by defendant.
The judgment should be unanimously reversed upon the law and new trial granted, with costs to plaintiff to abide the event.
MacCrate, Fennelly and Golden, JJ., concur.
Judgment reversed, etc.